—Orders, Supreme Court, New York County (Ira Gammerman, J.), entered April 27 and 30, 1999, which denied plaintiffs’ motion for partial summary judgment on the issue of liability, and granted defendant’s motion to dismiss the amended complaint for failure to comply with discovery directives, and order, same court and Justice, entered August 27, 1999, which, insofar as appealable, denied plaintiffs’ motion to renew, unanimously affirmed, with costs.
The complaint was properly stricken in response to plaintiffs’ deliberate failure to comply with discovery orders, despite numerous opportunities to do so and warnings of the consequences of noncompliance (see, Vega v 265 W. 37 St. Corp., 223 AD2d 385, lv dismissed 88 NY2d 962). Assuming arguendo that plaintiffs preserved for review their argument concerning the requirements of the New York State Franchise Act, codified at General Business Law § 680 et seq., defendant complied with the Act’s requirements concerning an offer of rescission, *68barring plaintiffs from maintaining suit under the Act. Concur — Williams, J. P., Tom, Rubin and Andrias, JJ.